On Motion for Rehearing.
All ■ parties appear to concede, or at least the record conclusively shows, that ap-pellees’ controverting affidavits were altered, and interlined with material matter, after they had been filed in the trial court, and after service of copies of the originals upon appellants; and, moreover, without the knowledge of appellants. It is also apparent that appellants agreed to a submission of the question of privilege, without notice of said alteration of the affidavits, and in the belief that those affidavits were to be tested by their original contents. We have concluded, upon rehearing, that no judgment based on such record should be permitted to stand over the protest of any party prejudiced thereby, no matter how innocently or upon what misunderstanding the alterations were made. ■
Appellants’ motion for rehearing will be granted and the former judgment, herein, set aside, and it is now ordered that the judgment as to all appellants be reversed; that as to appellant Rotter, judgment will be here rendered sustaining said appellant’s plea of privilege and changing the venue of this suit as against him from the district court of Hidalgo county to the district court of Harris county, as provided in art. 2020, R. S. 1925, as amended by the Acts of 1933, 43d Leg., p. 546, c. 177 (Vernon’s Ann. Civ. St. art. 2020); and as to all appellants other than the said Potter, the cause will be remanded for further consideration of the matter of privilege.
Appellants’ motion for rehearing is granted, and the judgment is reversed and rendered in part and in part reversed and remanded.